In an action for an injunction restraining defendants from interfering with an alleged right of way, the appeals are from an order of the Supreme Court, Putnam County, dated November 15,1973. Order modified, on the law, by adding thereto a provision that plaintiffs shall give an undertaking as provided in CPLR 6312 (subd. [b]) in an amount to be fixed by Special Term upon a hearing held for such purpose, unless the parties stipulate to an amount therefor. As so modified, order affirmed, with $20 costs and disbursements to plaintiffs. . The granting of an injunction pendente lite without provision for an appropriate undertaking was unwarranted (CPLR .6312; Rochland County Bldrs. Assn. v. McAlevey, 29 A D 2d 975). Hopkins, Acting P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.